MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en que conste el
Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente
representado por el Director General de Minería, Ing. Edmundo de la Vega Muñoz,
identificado con Documento Nacional de Identidad N* 08208227, autorizado por el artículo
13? del Decreto Supremo No. 082-2002-EF, con domicilio en Avenida Las Artes Sur 260,
San Borja, Lima 41, a quien en adelante se denomina EL ESTADO y, de la otra parte RIO
TINTO MINERA PERU LIMITADA S.A.C., con Registro Único del Contribuyente No.
20512365648, inscrita en la partida electrónica 11836719 del Registro de Personas
Jurídicas, Zona Registral N” IX, Sede Lima, de la Superintendencia Nacional de los
Registros Públicos, con domicilio en Av. Santa María 140, Miraflores, Lima 18,
representada por su representante legal, señor Miguel Grau Malachowski, identificado con
Documento Nacional de Identidad N” 08243249, cuyos poderes obran inscritos en el
asiento AOO001 de la referida partida electrónica, en adelante EL INVERSIONISTA, en los
E términos siguientes:

PRIMERO: En la fecha, EL ESTADO y EL INVERSIONISTA han celebrado un Contrato
de Inversión en Exploración al amparo de lo dispuesto en la Ley No. 27623 y su
Reglamento aprobado por el Decreto Supremo No. 082-2002-EF.

SEGUNDO: Por la presente, ambas partes vienen a elevar a escritura pública el contrato
referido en la cláusula precedente, escritura a la cual insertará la Resolución Ministerial
No. 384-2006-MEM/DM, de fecha 4 de agosto de 2006 que designa al Ingeniero Edmundo
de la Vega Muñoz como Director General de Minería.

Agregue usted Señor Notario las demás cláusulas de Ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 10 NOV. 2006

Miguel Grau' Malachowski
Representante Legal
MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que celebran:

(1) El Estado Peruano, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ing. Edmundo de la Vega
Muñoz, identificado con Documento Nacional de Identidad N* 08208227,
autorizada por el artículo 13” del Reglamento de la Ley N*27623, aprobado
por Decreto Supremo No. 082-2002-EF, a quien en adelante se le
denominará “EL ESTADO”; y,

(ii) RIO TINTO MINERA PERU LIMITADA S.A.C., identificada con R.U.C.
20512365648, con domicilio en Av. Santa María 140, Miraflores, Lima 18,
representada por su representante legal, señor Miguel Grau Malachowski,
identificado con Documento Nacional de Identidad N* 08243249, según
poderes inscritos en el asiento ADO001 de la partida electrónica 11836719
del Registro de Personas Jurídicas, Zona Registral N* IX, Sede Lima, de la
Superintendencia Nacional de los Registros Públicos, a quien en adelante
se le denominará “EL INVERSIONISTA”;

En los términos y condiciones siguientes:

CLAUSULA PRIMERA: Antecedentes

qn

12

1.4.

EL INVERSIONISTA es titular de la concesión minera “LA GRANJA”, código
03717709Z01, con 3900 Has.

Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuestos de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció
que los titulares de las concesiones mineras tendrán derecho a la devolución
definitiva del Impuesto General a las Ventas e Impuestos de Promoción Municipal
que les sean trasladados o que paguen para la ejecución de sus actividades
durante la fase de exploración.

Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial No.
530-2002-EM/DM, se aprobó el modelo del Contrato de Inversión en Exploración.

A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 1” de setiembre de 2006 la suscripción
del Contrato de Inversión al que se refiere el artículo 1” de la Ley N? 27623.
qu

MINISTERIO DE ENERGIA Y MINAS

CLAUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente contrato permitir el acceso del INVERSIONISTA a los beneficios
del Régimen de Devolución del Impuesto General a las Ventas e Impuesto de Promoción
Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no surtirán
efectos de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en dichas
normas.

CLAUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar,
a partir de la suscripción del mismo, inversiones en exploración en la concesión
señalada en la cláusula 1.1. por un monto de U.S.$ 1'661,298.00 en un período
comprendido entre noviembre de 2006 y diciembre de 2006.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte
integrante del presente contrato y estarán destinadas a la obtención de los bienes
y servicios comprendidos en la lista aprobada por Resolución Ministerial del
Ministerio de Energía y Minas, la misma que como Anexo Il forma parte del
presente contrato.

3.2. Compromiso del ESTADO:

Por su parte, EL ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N” 27623, siempre que éste cumpla con los
requisitos establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, EL ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato,
no le resultará aplicable.

CLAUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su

ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección

General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las

normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,

luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
lecuar el presente contrato mediante addendum.

HZ

f
MINISTERIO DE ENERGIA Y MINAS

CLAUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido en
el Reglamento de la Ley N* 27623.

CLAUSULA SEXTA: Causales de Resolución

L . Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entendiéndose por inicio de
operaciones productivas el término establecido en el segundo párrafo del artículo
3” del Reglamento.

6.2. La extinción de la concesión minera a la que se refiere el numeral 1.1 de la
Cláusula primera del presente documento.

CLAUSULA SETIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o validez
del presente contrato será resuelta mediante arbitraje de derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de los
cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros dentro de los treinta (30) días siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días hábiles,
contados desde la fecha de designación del último arbitro y se regirá por lo dispuesto en
la Ley General de Arbitraje, aprobada por Ley N” 26572 y/o las normas que se sustituyan
o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula, serán
sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

N
MINISTERIO DE ENERGIA Y MINAS

CLAUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes.

Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.

Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez

(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
Ut: conocimiento del nuevo domicilio, surtirán efectos en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias de
igual tenor, en Lima, a los ..10...... días del mes de noviembre de 2006.

Por: ESTADO PERUANO

Ing. Edmuntib Ue la Vega Muñoz
Director General de Minería

Miguel Grau Malachowski
Representante Legal
soJnBas ap soroiMas

sauo!9e¡ejsu! ap eroue|Bia Á pepunBas ap soroinas

(¡eyjeyes eruojaja) '¡eipe.) 'sauoroe:

INLOI SP SOLDIMIS

eo euJoJUl a SBUIAJSIS SP SOLIS

[ejuerque uo1999J01d ej 09 sopeuo¡oeja. sotoas

solJe¡edsoy Á SODP2uu solas

so4siuluns Á sajevajew *odinbe “eueumbeu “jeuosiad ap ayodsue, | |

eJo¡dxa ap “Ayoe se] esed '9su sodinba Á sojnojyan 'eneumbeu ap Ja¡mbjy|

seuoypne Á sajelpadse sooIu09) soIpn]sa “B1Jopnsuoo “eosese ap otoes

ojoaÁoud ¡euosiad ¡ap uoroejuau1je Á ojuarefoje ap oro1nas|

(9]a enBe 'sojans 'sajeJaulu ap sisijeue) oL1oJeJ0qe| ap saÁesuy

so9yeJB0JoJOJO y solos

ESI9A9J UQIDe/noJIo Á BUNueWeIp UOIDeJoJlad ap sorolas

(saAesua sÁn9u1) soo1uinboa6 Á soo1sij09b soroas

(soueouawy sasejog uz)
(900z ap a1quuaro1p Á arquieinou)

NOIOVeuO1dX3 N3 SINOISUJANI 30 VNVYDONOYO
“I'W'S VOVLIANIN Quid VSSNIMN OLNIL Olel

LoN OxouY
ANEXO II

Cd hs SS ol
Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho a
devolución del Impuesto General a
las Ventas e Impuesto de Promoción
Municipal a favor de empresa minera

RESOLUCIÓN MINISTERIAL
N? 519-2006-MEM/DM

Lima, 6 de noviembre de 2006
CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
¡probo el Reglamento de la Ley N* 27623, modificada por
la Ley N? 27662, que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de
exploración

Que, el inciso c) del artículo 6* del citado Reglamento
Estipula que el detalle de la lista de bienes y servicios se
aprobará mediante Resolución Ministerial del Ministerio de
Energía y Minas. previa opinión favorable del Ministerio de
Economia y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la Ista general de los bienes y servicios cuya adquisición
elorgará el derecho a la devolución definitiva del Impuesto
General a las Ventas e Impuesto de Promoción Municipal

Que la empresa RIO TINTO MINERA PERU
LIMITADA SA C. solicitó al Ministerio de Energía y Minas
da suscripción de un Contrato de Inversión en Exploración,
Adjuntado la lista de bienes y servicios cuya adquisición la
otorgará el derecho a la devolución del Impuesto General
a las Ventas e Impuesto de Promoción Municipal. durante
la fase de exploración:

Que. el Ministerio de Economia y Finanzas mediante
Oficio N* 327-2006-EF/15 de fecha 17 de octubre de 2006
emitió opinión favorable a la lista de bienes y servicios
Presentada por la empresa RIO TINTO MINERA PERU
LIMITADA S.A.C

¿Con la opinión favorable del Viceministro de Minas y de
[a Dirección General de Minería del Ministerio de Energía
y Minas;

De conformidad con lo dispuesto en el inciso e) del
artículo 6* del Reglamento de la Ley N' 27623, aprobado
por Decreto Supremo N' 082-2002-ÉF y el articulo 10 del
Reglamento de Organización y Funciones del Ministerio de

Energia y Minas, aprobado por Decreto Supremo N? 025
2003-EM'

SE RESUELVE

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de la empresa RIO TINTO MINERA
SERU LIMITADA S.A.C. durante la fase de exploración.
de acuerdo con el Anexo que forma parte integrante de la
presente Resolución Ministerial

Registrese, comuniquese y publíquese.

JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

ANEXO

BIENES

SUBPARTIDA DESCRIPCIÓN

NACIONAL.
i 10.00.00. |Bantonita
? 280.00 | Preparaciones para Mludos de perforación de poz

(fodos")

3 1 3905:90:80.00 tores animos de materia plástica |

10.00.00 ado son puntera metálica de protección

|

tv NORMAS LEGALES

| [Ne SUBPARTIDA |

[38 [9015.90.00.00 | Partes y actesonos

[ar [5030390000
[

332451

DESCRIPCIÓN

|| NACIONAL ,

[5 _ [$505.10.00.00_ | Cascos de seguridad . JU

8 17228.80.00.00 [Barras huecas para perforación de aceros aleados o

1 Jsinalear ==

pr [7304:21.00.00 Frubos de peroración de los pos ublizados para la
extracción de petróleo o gas. E

Trepanos y coronas con parte operante de cen

Trepanos y Coronas excepto de Cermet

Brocas diamantadas excepto de cermet

1 ,2207:192900 _ | Las demás brocas excepto de cermet y damanjadas

[12 | 8207.1930.00 | Barrenas integrales

[13 [a207.19.80.00

la le2or 153000
19 [8207.19:10.00 |
10 /8207.19.21.00

Los demás úliles intercambiables te porioración y
sondeo

14 h 207 19.90.00 le ¡tiles intercambiables
15 [8207 30.00.00 Los demás tes mercaríabies
16 [6130.41.0000 [Las demás máquinas de sondeo O peroracón
| _ | autoprepilsadas y

17 [8430.49.00.00. | Las demás máquinas de sondeo y perforación excepto!

ee _ avtopropulsadas y e

18 18431.43.00.00 | Panes de las máquinas de sondeo o perforación de la

[subparida 8430.41. 0 8430.49

19 18524. 39.00.00 ¡Los demás discos para sistemas de lectura por rayos
láser

Aparatos emisores de radiotelelonía o radiaielegrafía
Los demás aparatos emisores con aparato receptor
E [incorporado de radiotolefonía

22 [8704210010 [Camionetas pick-up ensambladas con peso total con

[_ [cargamáxima inferior o igual a 51 Diesel
[25 [8705200009 | Camones autom pare sons o pertoración —|
124 /9006.30.00.00 Cámaras especiales para fotografia submarina o.
aérea, examen médico de órganos intemos o para

¡8 ¿laboratorios de medicina legal o identificación judia!
(25 19011.10.00.00. | Microscopios estereoscopios |
[26 (9011 20.00.00 Los demás microscopios para  fotomicrografía.
el cinefotomicrogralía o mlcroproyección -

27 [9012.10.00.00. | Microscopios, excapto los ópticos, diltaciógralos

28 9014 20.00.00

[20 [8525.10:10.00
21 (8525. 20.19.00

Ipsirumentos y aparalos para navegación aorsa 9
espacial (excepto las brújulas)

22 |9014.80.00.00_ ¡Los camás instumentos y aparatos de navegación
(30 (9015.10.00.00. | Teméros
[31 [9015.20-10.00 — Teoetoitos
32 [9018.20 20.00 | Taquímetros
/33 |9015:90.00.00 [Niveles > > E
de [9015.40.10.00. [Instrumentos y aparatos de fotogramolta, eléctricas
[ Joelectramcos ñ |
Los demás instrumentos y aparatos de Totogrametria
excepto eléctricos o electrónicos

Los demás instrumentos y aparatos electricos o
| electrónicas excepto de fotogramerria
37 (9015.80.9000 Los demás mstumentos y aparatos ex
| _[o electrónicos

ds O

36 [9015 8010.00

lo eléctricos

39 |9020.00.00.00. Los demas aparalos respiratorios y máscaras ¿abs

| excepto las máscaras de protección sin mecanismo ni
a _ ¿elemento fittante amovible E |
40 (S027.30.00.00  [Espsctrómetros, espectololimetros y especirógrafos |
1] -, ¡Me ullicen radiaciones Spticas (UV, visibles, IR) El
Los demás instrumentos y aparatos para medida o
Control de tensión, intensidad, resistencia o Potencia.

|sin dispositivo registrador

Il. SERVICIOS

a) Servicios de Operaciones de Exploración Minera:
- Topográficos y geodásicos. ds -
“Geológicas y geotécnicos (incluye petrográficos,  muneragráficos, |
hidrológicos, restitución fotograméxrica, Fotografias. añreas, mecanica ea
10088)
Seras geofíicos y geoquimicas (meluye ensayos)
Servicios de perforación damantina y de circulación: rev
percusiua)
Servicios aerotopográfcos

* Sémicos de interpretación muliespectal de imágones ja sean saleltales
2 equipos abrotransportados,
Ensayes de laboratorio (análisis de minerales

a (roto

5, agua, ele

riesgo

Qu
el mejc
Huanta
Huanta
constitu
distrito +
Una gré
consum:
abandor
de nego
tierras er

332452

h) Otros Servicios Vinculados a la Actividad de Exploración Minera:
alejamiento y alimentación 1lel personal operativo del Titular

ecto.

os especiales y anditorias

ora |
láctico y
> necesano para. las

destinados alas actividades de e
Sericios de diseña,
armado y desarmado de maquinarias
actidades de la exploración niñera
.vicios de inspección. mantenimiento y raparación de maquinara y |
equipo wilizado en las actividades rie exploración minera |
Alquier o amendamiento fiantioro «e maquinaria, vehiculos, y enuipos
necesarios para las actividades de exploración.

hoción. monta) conca

Transporte de personal, maquinana, equipo. matenales y suministros
necesanos para las aclludades de exploración y la constricción de
campamentos.

Servrios médicos y hospitalarios

Servicios relacionados con la protección ambiental

Sericios de sistemas e informática,

Servicios de comunicaciones, iclujen comunicación radial, telefonía!

satelital
Servicios de seguridad indus
| - Senacios de seguridad y wglancia de
Sercios de ses
Servieios de resca!

contealncendos
ost

actones y persona

5090-1

Aprucban transferencia a título gratuito
de bienes a favor de Hidrandina S.A.,
Electronorte S.A. y Electro Sur Este
S.A.A.

RESOLUCIÓN MINISTERIAL.
N? 520-2006-MEMI/DM

Lima, 6 de noviembre de 2006
CONSIDERANDO.

Que, por Decreto Supremo N' 021-93.EM del 14
de mayo de 1993, se constituyó la Dirección Ejecutiva
de Proyectos del Ministeno de Energía y Minas con la
finalidad de ejecutar el Plan Nacional de if
Rural enmarcado dentro de los lineamientos de polític
del Sector Energía y Minas y. de modo específico, para
llevar a cabo la ejecución y/o coordinación de proyectos
electromecánicos, prioritariamente en el área rural y zonas
de extrema pobrez:

Que, previa Licitación Pública Nacional N LPN-0004-
2003-EMIDEP. con fecha 26 de abril de 2004, la Dirección
Ejecutiva de Proyectos del Ministerio de Energía y Minas
y la empresa CODIMSUR S RL. suscribieron el Contrato
No 04-005-EM/DEP. para la ejecución de la obra Pequeño
Sistema Eléctrico Chiguián ll y 11! Etapa, ubicada en las
provincias de Bolognesi y Aija, departamento de Ancash,
por un monto de S/ 6 107 976,63 (Seis Millones Ciento
Siete Mil Novecientos Setenta y Seis y 63/100 Nuevos
Soles). incluido IGV, correspondiendo la suma de S/ 4
571 025,10 (Cuatro Millones Quimentos Setenta y Un Mil
Veinticinco y 10/100 Nuevos Soles), incluido IGV, al monto
de la Obra a ser ejecutada por el Contratista, y Un plazo de
ejecución de Doscientos Cuarenta (240) días calendano;

Que, la obra indicada ha quedado concluida, según
consta en el Acta de Recepción de Obra de fecha 1 de
octubre de 2005 y por el Acta de Conformidad de Operación
Experimental del 25 de mayo de 2006, que fue suscrita por
la Empresa Regional de Servicio Público de Electricidad
Electro Norte Medio SA - Hidrandina S.A

Que, mediante Resolución Directoral N" 225:05-
EMIDEP de fecha 28 de diciembre de 2005, se aprobó
la Liquidación Final del Contrato N” 04-005-ÉM/DEP,
para la ejecución de la Obra Pequeño Sistema Eléctrico
Chiquián 11 y lll Etapa, la misma que estableció un monto
final de la obra ejeculada por el contratista de S/. 4 752

514.93 (Cuatro Millones Setecientos Cincuenta y Dos Mil
Quinientos Catorce y 99/100 Nuevos Solas), incluido IGV

Que, con Resolución Directoral N* 215.06-EM/DEP
del 31 de agosto de 2005, se aprobó la Liquidación Final
del Proyecto Pequeño Sistema Eléctrico Chiguián 11 y 11!

¿ NORMAS LEGALES

Peruano
isa. joves. de noviembre de 2006

Etapa. la misma que estableció un monto total de Inversión
ajustado al 31 de mayo de 2006, de S/, 7 412 646,08 (Siete
Millones Cuatrocientos Doce Mil Seiscientos Cuarenta y
Seis y 08/100 Nuevos Soles); e

Que, con fecha 1 de junio de 2006, se publicó la
Ley N* 28749 - Ley General de Electrificación Rural
que establece el marco normativo para la promoción y
desarrollo eficiente y sostenible de la electrificación de
zonas turales, localidades aisladas y de frontera del país:

Que. asimismo, el artículo 18% de la citada Ley
establece que el Ministerio de Energía y Minas transferirá
a título gratuito los Sistemas Eléctricos Rurales (SER) que
haya ejecutado o ejecute, preferentemente a las empresas
concesionarias de distribución eléctrica de propiedad
estatal y en su caso a la Empresa de Administración de
infraestructura Eléctrica S.A. - ADINELSA,

Que, habiéndose aprobado la Liquidación Final del
Proyecto Pequeño Sistema Eléctrico Chiquián II y II Etapa
corresponde efectuar la transferencia a título gratuito de
los bienes que conforman dicho proyecto a la Empresa
Regional de Servicio Público de Electricidad Electro Norte
Medio S.A, - Hidrandina S.A;

De conformidad con lo dispuesto en la Ley N' 28749 - Ley
General de Electnficación Rural, el Decreto Ley N* 25962, Ley
Orgánica del Sector Energía y Minas; el Decreto _ Supremo
0 025.2003-EM, Reglamento de Organización y Funciones
del Ministeno de Energia y Minas, el Decreto Supremo N* 021-
93 EM, que constituyó la Dirección Ejecutiva de Proyectos del
Ministerio de Energía y Minas; >

Con la opinión favorable del Director Fjecutivo di
Proyectos y del Vicemimstro de Energía e

SE RESUELVE

Artículo 1.- Aprobar la transferencia a título gratuito
delos bienes que conforman el Proyecto Pequeño Sistema
Eléctrico Chiguián Il y Ill Etapa, ubicado en el departamento
de Áncash, a la Empresa Regional de Servicio Público de
Electricidad Electro Norte Medio S.A. - Hidrandina S.A.

Artículo 2%. Poner en conocimiento de la Empresa
Regional de Servicio Público de Electricidad Electro Norte
Medio S.A. - Hidrandina S.A. y del Fondo Nacional de
Financiamiento de la Actividad Empresarial del Estado -
FONAFE., lo dispuesto en el articulo primero de la presente
Resolución.

Regístrese, comuniquese y publiquese.

JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

5091-1

RESOLUCIÓN MINISTERIAL.
N? 521-2006-MEM/DM

Lima, 6 de noviembre de 2006

CONSIDERANDO:

Que, por Decreto Supremo N" 021-93-EM del 14
de mayo de 1993, se constituyó la Dirección Ejecutiva
de Proyectos del Ministerio de Energia y Minas con la
finalidad de ejecutar el Plan Nacional de Electrificación
Rura! enmarcado dentro de los lineamientos de política
del Sector Energía y Minas y. de modo especifico, para
llevar a cabo la ejecución y/o coordinación de proyectos
electromecánicos, prioritariamente en el área rural y zonas
de extrema pobreza,

Que, previa Licitación Pública Nacional N* LPN-0014-
2002-EMÍDEP. con fecha 21 de abril de 2003, la Dirección
Ejecutiva de Proyectos del Ministerio de Energía y Minas
y el Consorcio Enríquez Esquivel Percy Vicente Ingeniero

squivel Esquivel Edwin Isaías Ingeniero - Laminka
SAC. suscribieron el Contrato N” 03-020-EM/DEP.
para la ejecución de la obra Pequeño Sistema Eléctrico
Muyo - Kuzu | Etapa, ubicado en la provincia de Bagua
departamento de Amazonas, por un monto de S/ 2976
103,20 (Dos Millones Novecientos Setenta y Seis Mil Ciento
Tres y 20/100 Nuevos Soles), incluido ISY, y un plazo de
ejecución de Ciento Ochenta (180) días calendario

Que. la obra indicada ha quedado concluida y ha sido
recepcionada por la Empresa Regional de Servicio Público
de Electricidad del Norte S.A - Electronorte S.A. segun

y

O

| MINISTERIO PE DE ENERGIA Y MINAS
- DGM Í

| MECA

FOLIÓ sas.

Números

MINISTERIO DE ENERGIA Y MINAS

Ñ erres
ADENDA AL CONTRATO DE INVERSIÓN EN A
PERUANO Y RIO TINTO MINERA PERÚ LIMITADA S.A.C.

Conste por el presente documento el Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de
Minería, Ing. Edmundo de la Vega Muñoz, identificado con Documento Nacional de
Identidad N* 08208227, autorizado por el artículo 13” del Reglamento de la Ley N* 27623
y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
denominará el ESTADO; y,

(ii) La empresa RIO TINTO MINERA PERU LIMITADA S.A.C., identificada con
pa RUC N* 20512365648, con domicilio en Av. Santa María N* 140, Miraflores, Lima 18,
representada por su Representante Legal, señor Miguel Grau Malachowski, identificado
con Documento Nacional de Identidad N” 08243249, según poderes inscritos en el
Asiento ADO001 de la partida electrónica 11836719 del Registro de Personas Jurídicas,
Zona Registral N” IX, Sede Lima, de la Superintendencia Nacional de los Registros
Públicos, a quien en adelante se le denominará “EL INVERSIONISTA”, en los términos y
condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración, con fecha 10 de noviembre de 2006. En dicho contrato EL INVERSIONISTA
se compromete a ejecutar inversiones en exploración por un monto de US$
1'661,298.00 en un periodo comprendido entre noviembre y diciembre de 2006, en la
concesión minera “La Granja”, código 03717709201.

EL INVERSIONISTA mediante escrito N* 1650869, de fecha 21 de noviembre de
2 2006, solicitó la modificación de su Programa de Inversión de US$ 1'661,298.00 a US$
a Rón, 1'000,600.00, en el periodo comprendido entre noviembre y diciembre de 2006.
A Posteriormente, mediante escrito N” 1672069, de fecha 26 de febrero de 2007, EL
1 INVERSIONISTA solicitó la aprobación de un ajuste al programa de inversión presentado
en su solicitud de modificación y actualización del 21 de diciembre de 2006, a fin de incluir
inversiones programadas entre noviembre 2006 y diciembre de 2007. Asimismo, EL
11 INVERSIONISTA solicitó la inclusión de las concesiones mineras: FLORCITA 4 y
? FLORCITA 5A.

La Dirección General de Minería, basada en el Informe N” 253-2007-MEM-
DGM/PDM, mediante Resolución N” 005-2007-EM-DGM/CONT, de fecha 02 de abril de
2007, aprobó la modificación del Programa de Inversión en Exploración de EL
INVERSIONISTA por la suma de US$ 30'882,528.36 (Treinta Millones Ochocientos
Ochentidos Mil Quinientos Veintiocho y 36/100 Dólares Americanos) para el periodo
comprendido entre noviembre de 2006 y diciembre de 2007; asimismo, se incorporo las
concesiones FLORCITA 4 y FLORCITA 5A.

SS

MINISTERIO DE ENERGIA Y Mila
DPM - DGM
>

»
O.

Números

|
.
| FOLIO PP

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en
Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el numeral
1.1 de la Cláusula Primera, el primer párrafo del numeral 3.1 de la Cláusula Tercera y, el
Anexo | del Contrato de Inversión en Exploración suscrito con fecha 10 de noviembre de
2006 e incluir en el mismo el Anexo l!l.

CLÁUSULA TERCERA: Modificación del numeral 1.1 de la Cláusula Primera
del Contrato de Inversión en Exploración.

El numeral 1.1 de la Cláusula Primera del Contrato de Inversión quedará
redactado en los siguientes términos: “EL INVERSIONISTA es titular de la concesión
minera “LA GRANJA”, código 03717709Z01, con 3,900 Has. y cesionario de las

tu concesiones mineras “FLORCITA 4”, código 010079505, con 1,000 Has. y “"FLORCITA
5A.”, código 010083505, con 800 Has.”

CLÁUSULA CUARTA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión
quedará redactado en los siguientes términos: “Por medio del presente Contrato, EL
INVERSIONISTA se compromete a ejecutar, a partir de la suscripción del mismo,
inversiones en exploración en las concesiones señaladas en la Cláusula 1.1 por un monto
de US$ 30'882,528.36 (Treinta Millones Ochocientos Ochentidos Mil Quinientos
Veintiocho y 36/100 Dólares Americanos), en un plazo de catorce (14) meses contados a
partir de noviembre de 2006 a diciembre de 2007.”

CLÁUSULA QUINTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que las inversiones correspondientes desde noviembre de 2006 a diciembre de
2007, ascienden a la suma de US$ 30'882,528.36 (Treinta Millones Ochocientos
Ochentidos Mil Quinientos Veintiocho y 36/100 Dólares Americanos), el mismo que se
adjunta.

CLÁUSULA SEXTA: Inclusión del Anexo lll al Contrato de Inversión en
Exploración.

Se incluye el Anexo Ill a EL CONTRATO conteniendo la relación de las
concesiones mineras de las que EL INVERSIONISTA es titular o cesionario.

CLÁUSULA SÉTIMA: Salvaguarda

Las partes acuerdan que todas las demás cláusulas del Contrato de Inversión en
Exploración suscrito con fecha 10 de noviembre de 2006 se mantienen vigentes, en tanto
no contradigan lo dispuesto en la presente adenda.

Í MINISTERIO DE EN

MINISTERIO DE ENERGIA Y MINAS

En señal de conformidad, las partes suscriben el presente documento en tres o
copias de igual tenor, en Lima, alos 13 días del mes de abril de 2007.

EL] [e] EL INVERSIONISTA
2%. EOMUN /07
Director General de Minería

DPM - DGM

¡
1
|
i
1
|
|
|
|
|
|

¡ MINISTERIO DE ENERGÍA Y MINAS

Letras

aoueauau seso ua)
(L00z 9P SaqUIRIo1p e 9007 9P aIquieiaou)

NQIOWYJO1dX3 N3 SANOISUZANI 30 VNVUOONOYO

“D'V'S VALIA MYIA VSNIN OLNIL ORI

LAN Oxouy

DrEZo8r SLEEE ES SIE SLSIPT | s1E SLE89S ES ES RS ES ES 58 P18S | 0000s 007005 a!
WIDE [SERE | PU | ¡PU | usv DEE BO BEBE | [Bas Basa [087 [0007 ld E RRE las
eeicesa  |2600res |zb09ez |2608rez |2609rez |Z609rez  |2609rez A PAN E IA A A A a al
DO SES'Er A DOES DOS DOES A A TS E LN TS TS 000005 | 00000s A
A SN EE A EEE EA EA ESAS O PRI DARA
E A E E ES AN CE A A ET SEE

SS A AA EA E E ET A SA CASES PS, A AAA A

TE TOPE A A A LA LS 1rGOz VrO0zE A A A A A iia
AS 00 Szy9 [0089 00 9zP 9 00Szy 9 00 9zp 9 E 00 9zv 9 o0ey9 [ovas |008zÑ9 [|o00zp9  [|009po 000007 [000009 AAA ANT,
SEA SITE Ter [Se z6rTs6T [Se ZBrTOST [609685Z6 | 60968526 [00000005 z bemuresag A operuLOY “OoUROOA Á COL evisnpur eleguoy “ugisonasuoo oyes |

[irezreco? |ziieozes |escezeve |ssezeose [Ss teves [eeoczepe | ZLsceo6z esez/ez  [Z968LÓse |osta»vez | 16/68» |ezezoole [6ce9zoly [0000002 [0000008 a as acts secta
A EE EEE ES E E E E E E TN a ln IA

(a ne soon o ap segu) moge¡ op sofesos|
:—
coo ocjay socias]
O SILGLS | 9vt0S3ES |9rE0sT6S |9PE0s9sS |9PE0SOSS |OPEOSOSS  |SpE0sÓÑS  |vustavos |vasenvos |veozavos |vasezvos |pesceros [vosczvss [0000009 [000000 O E
(esesus olpu) seouibos6  sossyoss socias |

MINISTERIO DE ENERGIA Y MINAS

DPM - DGM
¡ 1 33
FOLIO
Números
Letras
ANEXO III
RIO TINTO MINERA PERU LIMITADA S.A.C.
CONCESIONES MINERAS
ÍTEM | NOMBREDE [CÓDIGO ÚNICO | HECTÁREAS
CONCESIÓN
1 LA GRANJA 03717709201 3,900
FLORCITA 4 010079505 1,000
FLORCITA5A [010083505 800

ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL ESTADO
PERUANO Y RIO TINTO MINERA PERÚ LIMITADA S.A.C.

Conste por el presente documento la Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El ESTADO PERUANO, debidamente representado por el Director General de
Minería, Ing. Oscar Alfredo Rodríguez Muñoz, identificado con Documento de Identidad
Nacional N* 08767639, autorizado por el artículo 13” del Reglamento de la Ley N* 27623 y
modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, a quien en adelante se
denominará el ESTADO; y,

(ii) RIO TINTO MINERA PERÚ LIMITADA S.A.C. identificada con RUC N*
20512365648, con domicilio en Av. Santa María N* 140, Miraflores, Lima 18,
representada por su Representante Legal, señor Miguel Grau Malachowski, con
facultades otorgadas en los Asientos A00001 y DO0007 de la partida electrónica
11836719 del Registro de Personas Jurídicas, Zona Registral IX, Sede Lima, de la
Superintendencia Nacional de los Registros Públicos, a quien en adelante se le
denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO, suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración con fecha 10 de noviembre de 2006, en adelante EL CONTRATO, el cual fue
modificado por la adenda de fecha 13 de abril de 2007. Por el mérito de dicho contrato EL
INVERSIONISTA se compromete a ejecutar inversiones en exploración por un monto de
US$ 30'882,528.36 en un periodo comprendido entre noviembre de 2006 y diciembre de
2007, en las concesiones mineras “LA GRANJA”, código 03717709201, “FLORCITA 4”,
código 010079505 y “FLORCITA 5A”, código 010083505.

EL INVERSIONISTA mediante escrito N” 1715762, de fecha 27 de agosto de
- 2007, solicitó la inclusión en EL CONTRATO de dos concesiones mineras FLORCITA 2,
código 010079305 y FLORCITA 10, código 010079405, de las cuales EL
INVERSIONISTA es cesionario.

TS,
%

: A Mediante Resolución Directoral N* 018-2007-MEM-DGM/CONT, de fecha 04 de
7) octubre de 2007, se aprobó la modificación de la lista de concesiones mineras

qa contempladas en el Anexo lll del Contrato de Inversión en Exploración con EL

INVERSIONISTA y la incorporación en la Cláusula Primera del Contrato de Inversión en
ERAS Exploración de las concesiones FLORCITA 2 y FLORCITA 10 en el Proyecto de
eN Exploración La Granja.

CLÁUSULA SEGUNDA: Modificación del numeral 1.1 de la Cláusula Primera
del Contrato de Inversión en Exploración.

El numeral 1.1 de la Cláusula Primera del Contrato de Inversión en Exploración
quedará redactado en los siguientes términos: “EL INVERSIONISTA es titular de la
concesión minera “LA GRANJA”, código 03717709201, con 3,900 Has. y cesionario de las

papers mineras “FLORCITA 4”, código 010079505, con 1,000 Has., “FLORCITA 5A”,

código 010083505, con 800 Has., “FLORCITA 2”, código 010079305, de 1,000 Has., y
*FLORCITA 10”, código 010079405 de 1,000 Has”.

CLÁUSULA TERCERA: Inclusión de las concesiones mineras FLORCITA 2, y
FLORCITA 10 al Anexo lll de EL CONTRATO.

El ESTADO y EL INVERSIONISTA acuerdan expresamente incorporar las
concesiones mineras "FLORCITA 2”, código 010079305, de 1,000 Has., y “FLORCITA
10”, código 010079405 de 1,000 Has. en el Anexo IIl de EL CONTRATO, a partir de la
suscripción de la presente Adenda.

CLÁUSULA CUARTA: Salvaguarda

Las partes acuerdan que todas las cláusulas de EL CONTRATO se mantienen
vigentes.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los 31 días del mes de octubre de 2007.

ER 0vrngue EE rc l bs
EL ESTADO EL INVERSIONISTA

>
a
ANEXO lil

RIO TINTO MINERA PERU LIMITADA S.A.C.

CONCESIONES MINERAS
ITEM NOMBRE DE CÓDIGO ÚNICO | N* HECTÁREAS
CONCESIÓN
1 LA GRANJA 03717709201 3,900
o 2 FLORCITA 4 010079505 1,000
ganar
Es Me 3 FLORCITA 5A 010083505 800
Z $ 4 FLORCITA 2 010079305 1,000
o
- 5 FLORCITA 10 010079405 1,000

GIA Y MINA
DPM - DGM

k
Ny)
MINISTERIO DE ENERGIA Y MINAS

Números

Señor Notario:

Sírvase extender en su registro de escrituras públicas una en la que conste la Adenda del
Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente
representado por el Director General de Minería, ingeniero Alfredo Rodríguez Muñoz,
identificado con Documento Nacional de Identidad N* 08767639, autorizado por el artículo
13” del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo
N* 082-2002-EF, con domicilio en Av. Las Artes Sur N* 260, San Borja, Lima 41, a quien
en adelante se denominará EL ESTADO; y de la otra parte la empresa, RIO TINTO
MINERA PERÚ LIMITADA S.A.C., con Registro Único del Contribuyente N* 20512365648,
inscrita en la partida electrónica 11836719 del Registro de Personas Jurídicas, Zona
Registral IX, Sede Lima, de la Superintendencia Nacional de los Registros Públicos, con
domicilio en Av. Santa María N” 140, Miraflores, Lima 18 representada por su
Representante Legal, señor Miguel Grau Malachowski, identificado con Documento

pa Nacional de Identidad N” 08243249 con facultades otorgadas en los Asientos AOOO01 y D
00007 de la referida partida electrónica, a quien en adelante se le denominará “EL
INVERSIONISTA”, en los términos siguientes:

PRIMERO: En la fecha, el Estado y el Inversionista han celebrado una Adenda al
Contrato de Inversión en Exploración suscrito el 10 de noviembre de 2006, al amparo de
lo dispuesto en la Ley N* 27623 y su Reglamento aprobado por el Decreto Supremo N?
082-2002-EF.

SEGUNDO: Por la presente, ambas partes convienen en elevar a escritura pública la
Adenda al contrato referido en la cláusula precedente, la misma que se insertará,
conjuntamente con la Resolución Ministerial N* 217-2007-MEM/DM, de fecha 9 de mayo
de 2007, que designa al ingeniero Oscar Alfredo Rodríguez Muñoz como Director General
de Minería.

/| Agregue usted, señor notario, las demás cláusulas de ley e inserte los documentos
referidos en la cláusula segunda.

Lima, 30 de abril de 2008.

ESTADO PERUANO

Por: QUN+vE

Ogtar Alfredo Ródri Muñoz
Director General de Minería

RIO TINTO MIN PERÚ LIMITADA S.A.C.

Por:

Miguel Graú Malachowski

Representante Legal
Números

EI)
MINISTERIO DE ENERGIA Y MINAS

TERCERA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y RIO TINTO MINERA PERÚ LIMITADA S.A.C.

Conste por el presente documento la Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El ESTADO PERUANO, debidamente representado por el Director General de
Minería, Ing. Oscar Alfredo Rodríguez Muñoz, identificado con Documento de Identidad
Nacional N* 08767639, autorizado por el artículo 13” del Reglamento de la Ley N* 27623 y
modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
denominará el ESTADO; y,

(ii) RIO TINTO MINERA PERÚ LIMITADA S.A.C. identificada con RUC N*

pue 20512365648, con domicilio en Av. Santa María N* 140, Miraflores, Lima 18,

representada por su Representante Legal, señor Miguel Grau Malachowski, con

facultades otorgadas en los Asientos A00001 y D00007 de la partida electrónica

11836719 del Registro de Personas Jurídicas, Zona Registral IX, Sede Lima, de la

Superintendencia Nacional de los Registros Públicos, a quien en adelante se le
denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración con fecha 10 de noviembre de 2006, en adelante EL CONTRATO, el cual fue
modificado por las adendas de fechas 13 de abril de 2007 y 31 de octubre de 2007. Por el
mérito de dicho contrato EL INVERSIONISTA se compromete a ejecutar inversiones en
exploración por un monto de US$ 30'882,528.36 en un periodo comprendido entre
noviembre de 2006 y diciembre de 2007, en las concesiones mineras “LA GRANJA”
código 03717709Z01, "FLORCITA 4” código 010079505, “FLORCITA 5A” código
010083505, “FLORCITA 2” código 010079305, y “Florcita 10” código 010079405.

EL INVERSIONISTA mediante escrito N* 1745977, de fecha 27 de diciembre de
2007, solicitó la aprobación de la modificación de su Programa de Inversión por la suma
de US$ 93'010,900.00 (Noventa y Tres Millones Diez Mil Novecientos y 00/100 Dólares
Norteamericanos) a ejecutarse durante el periodo comprendido entre enero y diciembre
de 2008.

Mediante Resolución Directoral N* 08-2008-MEM-DGM/CONT, de fecha 30 de
SS abril de 2008, se aprobó la modificación del Programa de Inversión en Exploración de EL
INVERSIONISTA por la suma de US$ 93'010,900.00 (Noventa y Tres Millones Diez Mil
Novecientos y 00/100 Dólares Norteamericanos) a ejecutarse durante el periodo
comprendido entre enero y diciembre de 2008. Siendo el monto total de la inversión US$
123'893,426.36 (Ciento Veintitrés Millones Ochocientos Noventa y Tres Mil Cuatrocientos
Veintiséis y 36/100 Dólares Norteamericanos) para el periodo comprendido entre

noviembre de 2006 y diciembre de 2008.
MINISTERIO DE ENERGIA Y MIN
DPM ñ

Pa
a Led | >
ETA Números
MINISTERIO DE ENERGIA Y MINAS o
| Letras
CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en

Exploración.

El ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera y el Anexo 01 del Contrato de Inversión en
Exploración suscrito con fecha 10 de noviembre de 2006.

CLÁUSULA TERCERA: Modificación del numeral 3.1 de la Cláusula Tercera
del Contrato de Inversión en Exploración.

El numeral 3.1 de la Cláusula Primera del Contrato de Inversión en Exploración
quedará redactado en los siguientes términos: “Por medio del presente Contrato, EL
INVERSIONISTA se compromete a ejecutar, a partir de la suscripción del mismo,
inversiones en exploración en las concesiones señaladas en la Cláusula 1.1 por un monto

ww de US$ 123'893,426.36 (Ciento Veintitrés Millones Ochocientos Noventa y Tres Mil
Cuatrocientos Veintiséis y 36/100 Dólares Norteamericanos) en un plazo de veintiséis (26)
meses contados a partir de noviembre de 2006 a diciembre de 2008.

CLÁUSULA CUARTA: Modificación del Anexo 1 del Contrato de Inversión en
Exploración.

El Anexo 1 del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que las inversiones correspondientes desde noviembre de 2006 a diciembre de
2008, ascienden a la suma de US$ 123'893,426.36 (Ciento Veintitrés Millones
Ochocientos Noventa y Tres Mil Cuatrocientos Veintiséis y 36/100 Dólares
Norteamericanos) el mismo que se adjunta.

CLÁUSULA QUINTA: Salvaguarda

Las partes acuerdan que todas las demás cláusulas de EL CONTRATO suscrito
con fecha 10 de noviembre de 2006 se mantienen vigentes, en tanto no contradigan lo
dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los 30 días del mes de abril de 2008.

IN
A NY

lean Sue - va
EL ESTAÑO. EL INVERSIONISTA
¡iz Ny |
S oa |
SN |
> |
¡Xx 5
ER
AO) ja i
[40 ye pl
¡É Ss 8]
A E 8]
1 3 3 31
24 - ¿
0 ¡
jad |
1] Ez] o i
=> E! 1]
|= 3 1
= E |
RG [A ST ES (add iaa rada il 00 cd iaa ici bici add il
forero [onnrcss josones: joorst foomrs: hooiores |ooocos fovoosoc |osiocss fovonces loroocis lomos: ferro lee
EPA PPP PO PP O PE A PE PO PE E IE A PS FU
erario — forn horror lei home friso horse loco bricos lras loco fees losas hos hirir irar
lomcros — ieeros acres isos focos erro loco force conos loeoos locos cor fetos loros — rss cen los
CP O SN PPP PPP PS PU PP PR PR PU PP PA E FR a E
eremicos  lwooeas > ocoroo bovocoo lococor heee liovoior love ocre owim love love lovacoo locos —Lermcos — lirio Jia
lescriaco — loomooecas — koanwioo oro Ls so lones homomr lomoer loomeo bowos [oommr lcorso loworses |erscrasee
bsiosee > forvorss  komer vor buomy komsr low komo hover loomr hee komer 2 horario
loss us varo L.. hoc boase loros boexo jmoms leo foovoseo fumes becario looser loveiios  hcra lcaoa
[eseriacer — eomortocir tvonciso ocres [osccats Jooormo: [vorere [uvom:scz lovunesace [oovorczo lorocszor leon srzs lororeses lomrzera esse
sou cez oovoseaz loros [conc Joorri5e Jorcoosons [warcosos — esse reco
E A PA PO PR PO CE FR
[OP PE PUC CI O PI PA FO O O RS E RS RR O O A O RA A O PR
NA AA nu Bu] aw] MON | 150 | das 097 mA A E E E E E
= E - 3 di - > e nova
La00z quita 900% sueo
- NODWIOTAX M3 SNOISAAN 30 VIVEDONONO

DS VOVIIAT NUI VEININ OL 018
Ja)

MINISTERIO (

i

!

|
S | souo
Ñ ) |

MINISTERIO DE ENERGIA Y MINAS
CUARTA ADENDA AL CONTRATO DE INVERSIÓN ee SS
ESTADO PERUANO Y RÍO TINTO MINERA PERU LIMITADA S.A.C.

DGM

úmeros

Conste por el presente documento la Cuarta Adenda al Contrato de Inversión en
Exploración que celebran:

(1) El Estado Peruano, debidamente representado por el Director General de Minería,
Ing. Víctor Manuel Vargas Vargas, identificado con Documento de Identidad
Nacional N* 08212064, autorizado por el artículo 13” del Reglamento de la Ley N*
27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, a quien en
adelante se denominará el ESTADO); y,

(ii) La empresa RIO TINTO MINERA PERU LIMITADA S.A.C. con Registro Único de
Contribuyente N* 20512365648, inscrita en la partida electrónica 11836719 del
Registro de Personas Jurídicas, Zona Registral N” IX, Sede Lima, de la
Superintendencia Nacional de los Registros Públicos, con domicilio en con
domicilio en Av. Santa María N” 110, Miraflores, Lima, representada por su
Gerente General, Sr. lan Lesleigh Woods identificado con Carnet de Extranjería
N* 000578226, cuyos poderes obran inscritos en el asiento CO00022 de la referida
partida electrónica, en adelante EL INVERSIONISTA, en los términos y
condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración con fecha 10 de noviembre de 2006, en adelante EL CONTRATO, el cual fue
modificado por la primera adenda de fecha 13 de abril de 2007, por la segunda adenda de
fecha 31 de octubre de 2007, y por la tercera adenda de fecha 30 de abril de 2008. Por el
mérito de dicho contrato EL INVERSIONISTA se comprometió a ejecutar inversiones en
exploración por un monto de US$ 123' 893, 426.36 (Ciento Veintitrés Millones
Ochocientos Noventa y Tres Mil Cuatrocientos Veintiséis y 36/100 Dólares
Norteamericanos) en un periodo comprendido entre noviembre de 2006 y diciembre de
2008, en las concesiones mineras "LA GRANJA” código 03717709Z01, “FLORCITA 4”
código 010079505, “FLORCITA 5A” código 010083505, “FLORCITA 2” código
010079305, y “Florcita 10” código 010079405.

EL INVERSIONISTA mediante escrito N” 1847464 de fecha 29 de diciembre de
2008 ha solicitado la modificación de su Programa de Inversión con la finalidad de
extenderlo hasta diciembre de 2009 y ampliar el monto total de la inversión comprometida.
Encontrándose aún en trámite la referida solicitud, mediante escrito N” 1906996 de fecha
17 de julio de 2009, EL INVERSIONISTA ha solicitado se considere determinados ajustes
a su pedido de actualización de su programa de inversiones.

La Dirección General de Minería, por Resolución N* 011-2009-EM-DGM/CONT, de
fecha 28 de agosto de 2009, sustentada en el Informe N” 457-2009-MEM-DGM/DPM,
aprobó la modificación del Programa de Inversión en Exploración de RÍO TINTO MINERA
PERÚ LIMITADA S.A.C. en el sentido de incorporar inversiones en el año 2009 por la
suma de US$ 7 895 609,00 (Siete Millones Ochocientos Noventa y Cinco Mil Seiscientos
Nueve y 00/100 Dólares Americanos) a ejecutarse desde enero a diciembre de 2009, con

NERGIA Y MINAS

AR
qn

MINISTERIO DE ENERGIA Y MINAS

lo cual la inversión total asciende a US$ 123 450 306,14 (Ciento Veinte y Tres Millones
Cuatrocientos Cincuenta Mil Trescientos Seis y 14/100 Dólares Americanos), para el
periodo comprendido desde noviembre de 2006 a diciembre de 2009.

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en
Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera, así como el Anexo | del Contrato de
Inversión en Exploración suscrito con fecha 10 de noviembre de 2006.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión
quedará redactado en los siguientes términos: “Por medio del presente Contrato, EL
INVERSIONISTA se compromete a ejecutar, a partir de la suscripción del mismo,
inversiones en exploración en las concesiones señaladas en la Cláusula 1.1 por un
monto de US$ 123 450 306,14 (Ciento Veinte y Tres Millones Cuatrocientos Cincuenta Mil
Trescientos Seis y 14/100 Dólares Americanos), en un plazo de treinta y ocho (38) meses
contados a partir de noviembre de 2006 a diciembre de 2009”.

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | de EL CONTRATO se modifica en el sentido de considerar que las
inversiones correspondientes desde noviembre de 2006 a diciembre de 2009, ascienden a
la suma total de US$ 123 450 306,14 (Ciento Veinte y Tres Millones Cuatrocientos
Cincuenta Mil Trescientos Seis y 14/100 Dólares Americanos), el mismo que se adjunta.

CLÁUSULA QUINTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en
Exploración suscrito con fecha 10 de noviembre de 2006 se mantienen vigentes, en tanto
no contradigan lo dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los 02 días del mes de setiembre de 2009.

LY. lll
DESTADO EL INVERSIONISTA
'solmbas ap soro1n1as]|

oanesado ¡euosjad Á sauopeje¡sul ap eruejibia Á pepunbas ap soro1es|

UeQUIEnUOO Á ¡eLIsnpur pepunBas ep Sopas]

TENTES eJUOJa[a) TEIPer UOeoIUnUIo SÁnpUy "SAUODEAUNUIOO Sp SOPINAS]|

“EOARUOJU! 3 SEUSISIS AP SOJIALOS|

[EJU9IqUUe U9/D9JOJd e] UO9 SOPPUOIe]a, SOPINAS|

80'ZOL 290 1

"souejeudsoy Á SO9IPguI SOL/A19S]|

“SOJUSUIedUeo ap UIRONASUOo el Á UQIEJOJdXS ap SOPepIagos sel esed soueseoou|
sonsiuiuns Á sejeuareu 'odinbo "eueumbeus '¡euosied ap apodsues |

“u9peJoIdxe ep SapeplAnoe sel esed soneseoaul
sodinbe Á solojysn "eueumbeu ep ojarueuy oJuarepuaue o sab

00'Z9L ELL zz

Jou U9pEJO“dXe ap Sepeplanoe se ue opezijan]
'odimba A eueumbew ep upipesedas Á ojueluuejuew "ugrooadsur ap sopoImas|

EraUU Tod Sp pranoe sed opesaoau odinba Á UMbew ap opeuesop|
KAopeue “ugoeu Á 19919 'eLisnpur elezuou *90nSUOO 'OYasip ap soras]

00'868 £26

bo'os6 esz z foo'aso veo [oo'ase peo [oo'»o1 ez»

E PEO

po'soz zs9  foo'zee zzl foo'zee zz! [oo'ees Le

Jou UOpEJoJdXo ap SOPeplAnoe Se] e sOPeunsap|
senoypne Á sejepadse soojuos, sojpnise "eLojmsuoo 'eyosese ap oras]
“O p9/0Ig [8p JEIMWLL [Op OneJado ¡euosiad [9p UOIDeJUSUIIe Á OJUaLUeÍo]e ap OJ919S|

RIOUIAN UQIDLIO[dx3 9P PEPIANOV El E SOPEIMDUIA SOLAS SONO (0|
(ale "ene 'sojans 'SeJei9uIu op SISIJguE) OLIOJE1Oge| ep seAesuz

so0eIBodoJoJee SOJPpueS
ensnaJad 0101) esISn8l UOPEMaIp ep Á PURueLeIp UDPeJOJIed ep sonas]

ley'996 sl

Y
2
S
3
3
Y

L6'80s Z8L

|e9'996 bz

8'Lo vel [ez'eop ers

fsafesua aÁnou)) SOou bos Á SO0ISNOSÓ sOp/eS|

(62001 ap EoJURo9uu "SeSI9e SEYEIDOJO) "EoLNPLUIEIBOJOUOIOMASas]
'sooIboIoJpIy 'sooyeIBesoul "sooyesbonad aÁnou;) soojuog1oa6 Á sooIbojoao)|

eJouy UO1DeJordx3 ap sauoroejado ep sojojnes (e|

(81 'segisia "AN) seondo sauomerpes

úuso1¡1n anb sojesSojoedse Á sojeWoJojoJosdsa 'sonawonoadsa|
'sonaumbe]|

es8Ig 15 e 1enBÍ o 1019JU euIpgu eñ1e0 U0 [eo
osad uco sepelquiesue dn-po1d sejauolueo

PEI EO|pEl O EJUOJAIEIaIpez Sp SSIOSIuO SONeIEdy

BY 0878 O Ly OEV8 Seppuedans se] ep U9peJopad o oapuos ap seumbeul se] ap Sapea|

E
E
4
3
ES
3
E
2
2
8
8
8

“v'S VOVLIAI QYAd VENIAN OLNLL Ol 30

6007 IYAINZIDIA V 9007 JYAMJNON OCOIJAd 13 NA NOIDVHO1dX3 NA SINOISAJANI 30 VINVADOYA 130 NOIOVIIICOM VI 30 IVALS3MIYL VAVUDONOYO

1oN OX=INV
MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la
Adenda del Contrato de Inversión en Exploración que celebran el ESTADO PERUANO,
debidamente representado por el Director General de Minería, Ingeniero Víctor Manuel
Vargas Vargas, identificado con Documento Nacional de Identidad N” 08212064,
autorizado por el artículo 13” del Reglamento de la Ley N* 27623 y modificatoria, aprobado
por Decreto Supremo N* 082-2002-EF, con domicilio en Av. Las Artes Sur N” 260, San
Borja, Lima, a quien en adelante se denominará el ESTADO; y de la otra parte RIO TINTO
MINERA PERU LIMITADA S.A.C., con Registro Único de Contribuyente N”
20512365648, inscrita en el asiento A0O001 de la Partida N* 11836719 del Registro de
Personas Jurídicas, Zona Registral N” IX, Sede Lima, de la Superintendencia Nacional
de los Registros Públicos, con domicilio en Av. Santa María N? 110, Miraflores, Lima,
representada por su Representante Legal señor Miguel Grau Malachowski, identificado
con Documento Nacional de Identidad N* 08243249, cuyos poderes obran inscritos en
el asiento A00001 de la referida partida, a quien en adelante se le denominará “EL
INVERSIONISTA”; en los términos y condiciones siguientes:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado la Quinta
Adenda al Contrato de Inversión en Exploración celebrado el 10 de noviembre de 2006 y
modificado por la adenda de fecha 13 de abril de 2007, por la segunda adenda de fecha 31
de octubre de 2007, por la tercera adenda de fecha 30 de abril de 2008 y por la cuarta
adenda de fecha 02 de setiembre de 2009, al amparo de lo dispuesto en la Ley N” 27623 y
su Reglamento aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública la
Quinta Adenda al contrato antes mencionado, el mismo que se insertará, conjuntamente
con la Resolución Ministerial N” 004-2009-MEM/DM, publicada en el Diario Oficial El
Peruano con fecha 10 de enero de 2009, que designa al ingeniero Víctor Manuel Vargas
Vargas como Director General de Minería.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 28 de mayo de 2010

Y

VIAS

ÁS
ESTADO PERUA! EL INVERSIONISTA
MINISTERIO DE ENERGIA Y MINAS

QUINTA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y RIO TINTO MINERA PERU LIMITADA S.A.C.

Conste por el presente documento la Quinta Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, ingeniero Víctor Manuel Vargas Vargas,
identificado con Documento Nacional de Identidad N” 08212064, autorizado por el artículo
13” del Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF,
a quien en adelante se le denominará “EL ESTADO”; y,

(ii) RIO TINTO MINERA PERU LIMITADA S.A.C., con Registro Único de
Contribuyente N” 20512365648, inscrita en el Asiento AOOOO1 de la Partida N* 11836719
del Registro de Personas Jurídicas, Zona Registral N* IX, Sede Lima, de la
Superintendencia Nacional de los Registros Públicos, con domicilio en Av. Santa María N*
110, Miraflores, Lima, representada por su Representante Legal señor Miguel Grau
Malachowski, identificado con Documento Nacional de Identidad N” 08243249, cuyos
poderes obran inscritos en el asiento AOO001 de la referida partida, a quien en adelante se
le denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
ploración con fecha 10 de noviembre de 2006, en adelante EL CONTRATO, el cual fue
modificado por la primera adenda de fecha 13 de abril de 2007, por la segunda adenda de
fecha 31 de octubre de 2007, por la tercera adenda de fecha 30 de abril de 2008 y por la
cuarta adenda de fecha 02 de setiembre de 2009. Por el mérito de dicho contrato así
modificado EL INVERSIONISTA se comprometió a ejecutar inversiones en exploración por
un monto de US$ 123' 450, 306.14 (Ciento Veintitrés Millones Cuatrocientos Cincuenta Mil
Trescientos Seis y 14/100 Dólares Norteamericanos) en el periodo comprendido entre
noviembre de 2006 y diciembre de 2009, en las concesiones mineras “LA GRANJA” código
03717709Z01, “FLORCITA 4” código 010079505, “FLORCITA 5A” código 010083505,
“FLORCITA 2” código 010079305, y “Florcita 10” código 010079405.

EL INVERSIONISTA, mediante Escrito N” 1950873 de fecha 30 de diciembre de
2009, ha presentado una nueva solicitud de modificación a su Programa de Inversión con
la finalidad de ampliar el monto total de la inversión comprometida.

La Dirección General de Minería por Resolución N” 015-2010-EM-DGM/CONT, de
fecha 24 de mayo de 2010, basada en el Informe N* 296-2010-MEM-DGM/DPM, aprobó la
modificación del Programa de Inversión en Exploración de RIO TINTO MINERA PERU
LIMITADA S.A.C., ascendiendo el nuevo monto de la inversión total a US$ 129' 554, 247.
14 ( Ciento Veintinueve Millones Quinientos Cincuenta y Cuatro Mil Doscientos Cuarenta y
Siete y 14/100 Dólares Americanos), para el periodo comprendido entre noviembre de
2006 y diciembre de 2010, en las cinco (5) concesiones mineras que aparecen en el Anexo
dG del Contrato de Inversión en Exploración.

Tr
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera, así como el Anexo | del Contrato de Inversión
en Exploración suscrito con fecha 10 de noviembre de 2006.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos:

“Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la Cláusula 1.1 por un monto de US$ 129' 554, 247. 14 (Ciento Veintinueve Millones
Quinientos Cincuenta y Cuatro Mil Doscientos Cuarenta y Siete y 14/100 Dólares
Americanos), para el periodo comprendido entre noviembre de 2006 y diciembre de 2010.”

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que las inversiones correspondientes desde noviembre de 2006 hasta diciembre de
2010 ascienden a la suma total de US$ 129' 554, 247. 14 (Ciento Veintinueve Millones
Quinientos Cincuenta y Cuatro Mil Doscientos Cuarenta y Siete y 14/100 Dólares
Americanos), el mismo que se adjunta.

CLÁUSULA QUINTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con fecha 10 de noviembre de 2006 y modificado por la primera adenda de fecha 13
de abril de 2007, por la segunda adenda de fecha 31 de octubre de 2007, por la tercera
adenda de fecha 30 de abril de 2008 y por la cuarta adenda de fecha 02 de setiembre de
2009, se mantienen vigentes, en tanto no contradigan lo dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 28 días del mes de mayo de 2010,

Y

EY ESTADO EL INVERSIONISTA

ANEXO N*1

CRONOGRAMA TRIMESTRAL DE LA MODIFICACIÓN DEL PROGRAMA DE INVERSIONES EN EXPLORACIÓN EN EL PERIODO NOVIEMBRE 2006 A DICIEMBRE 2010
DERIO TINTO MINERA PERÚ LIMITADA S.A.

[Calzado con puntera metálica de protección.
o7as| 1233.07] 13302] 133092
[Cascos de segundad
1226957 12,36957| 12.369.57|
Partes de las máquinas de sondeo o perforación de las
subpartidas 8430.41 0 8430.49 1576218 0.00] 15,762.48]
[Aparatos emisores de radioelefonía o radiotelegraña
2510911) 6330753] 46,754.14 13320078] 13320078]
[Camionetas pici-up ensambladas con peso lolalcon carga
[máxima inferior o igual a $1 Diesel 201,975.55 1segees7] sra]  ssisees| 27250681 sa3asa7o| 13401187 1340111] 1878,55125|
[Taquimetros
24,968 68| 24,966:8| 24,966.08]
Especrómetros, espectofolómetros y especirágralos que
utilcen radiaciones ópticas (UV, visibles, IR) 187,508.91 187,508.91 37,591 00| 37,531.00] 225.039:91|
li. SERVICIOS
[a) Servicios de Operaciones de Exploración Minera
[Tepegráñicos y geodésicos
s2m6e]  2oswzos] 2934121 16,911.59] 75,965 48] 14,997.62! 14,997.62] 20,963.10]
[Servicios geológicos y geolécnicos (ncluye pelrográficos,
Imineragráficos, hidrológicos, restitución  fotogramétrica,
lotografías aéreas, mecánica de rocas) zoso436| aber  2stescsm|  7a5.163:43| 745,109.49] 1,027,050.41
[Servicios geofisicos y geoquímicos (incluye ensayes)
14,056.84] 14,056.24] 57,692.10] $57,6920] 71,748.94]
[Servicios de pertoración diamantna y de Grculación reversa
erarosa]  aresoers| 1aserresa| ajoso2ro7s| aj2iomio7] asosscors| 119050000]  2ssss00ol ass6eo]  xoseoosoo| asoseszoo|  azez25oo]  T3a2020)  tio1aao]  moraseo|  breseraol  a2e7asoo]  73e2o20)  iro1aamo] 1ro13s0]  brsaersol  17.65068647]
simio] 36m] mol solo ento] ema] een | a. ss,
[Ensayes de laboralono (anslis de minerales, suelos, agua,
tez 3oz7eso| 15280000] 1 2 977] 11oesroo] 1wsororsoo|  4osz7iz00| esrais7r] 106600000]  2soooooo|  sroooooo|  stoowooo| 2wzeo0000| 1ossomooo] 3eoooo]  siowoooo| siowowwo| 2ze ooo]  13.889.580.59|
[s) Otros Servicios Vinculados a la Actividad de
To y almentación del personal
royecto. 18314 12050640]  2rieso2r[ 1smeseosi]  1stsz000e]  seosize8l 590,563.00 10034]  1zeoos1oo| asos7ros8]  1so1e6oo]  1sowoowo|  2aooo00o| 2eoooooo|  Teot«smol  18omsoo|  teowoooo|  24ow0000| 24000000] 7801600] 6/57108530l
[Servicio de asesoria, consultora, estudios técnicos
rias destinados alas actividades de
lexple e 475250]  orzsseoz| 1sesiee30|  oo7osso| 3/16178BAB|  7,007,56135| asropss]  342ess00| 1s537r208| 166094200] 7:85987770| ol 14,871,991 64]
Semicios de diseño, consirucción, montaje indusiñal,
[elácric y mecánico, armado y desarmado de maquinarias
minera mosso] 13sow7a| tasos27oi] 2x0750900| 254750808]  6s7073872| 2.2951]  6.002627.00] 7,729,492 asorso3ts|  o1smooo]  cesszso]  assoozo]  «eomso|  264.1s0s0|  1owszomo]  eseszoo]  esseozo]  aszoeso| 264100] 4544512827]
paración
[maquinaría y equipo uilizado en las actividades
[exploración minera. 57451010] 26740650] 7,768.74 49.88 40] 205.181 205,181.42] 1,054,866.
[Alquier o arendamiento fnanciero de ma veniculos
3,050.09 wrasiro]  ia2o61ze]  ar2o6677]  sessarso]  eosyarao|  31s7o0SN| 30,150.00 4,401.00] 1805000] 3831089 1,067 102.08
la construcción de campa senasaoo]  tos7osei]  asoasras|  aueiasmo]  1oseasame[  1omeores| 1222meao]  emesooo|  eosweooo| | 1ssi22200] asomsas«o]  2eoooooo|  sr1zt7o]  sowsedol  ozws7so|  asasrrzo] 200000)  er1zr7o]  eostesol  ozoo7so|  as367770|  746359675|
Servicios médicos y hospitalarios, 1
426591] a2amod] 10603630] 20200875]  isow1eos]  sos72qdO]  17780128| mozr7oo|  2oz/1ow00| |  sowsaoo| 1oorsseza]  irosowo0|  sos25so| 1043870]  tomsosso|  assarodol  +73soo00]  soeoseo] 10443870] tommosDo|  assisroJO] 251628351
Sermicos relacionados con la proteción ambiental j
8,929.01] saz00.00|  so/1sos]  emsrese|  1a2e7o0sd|  16208070S|  206:12063| szoose|  17osoeool | 273775000]  5s27omt8a] 3szo000]  erasroo|  irrasssol  +21sraoo]  361j904sol 3500.00) a7aioo|  117as3sol i21eraoo|  ae1ooesol 8os97067s|
Samidos de sistemas e Informática.
ol 4 7oss ao] sojerso]  2iswoszeo]  srsmmoo|  s2erool  srom34o|  sose7sol 2105200] 101828561]
[Servicios de comunicaciones, incluye comunicación radial,
228811 4234401 79.954 35| 127,73036| 40370550] 16572181 141,605 173.200 00] 16328200]  csssomel]  1ss2woo] 11067750]  1oesieso| 11266360]  esrresoo|  iss2iro0] t1os77s0|  tossieoo| tieso]  asr.ioeoo| 202423944]
[Senacias se seguridad indusal y contraicendos
895574] araso|  3mzOÓSS|  3moBsa|  2e03654 240,385.49] 0.00] 57040031
¡Semcios de seguridad y mglancia de instalaciones y
personal operativo. 927127] sesos] asteias] tomar] 183;544.02| sssses oo] 207:04523] 02607]  2resseool|  esssosoo| 1sos7o32Ó)  2reozoo|  1s41e2so]  1sssomoo|  tessraso]  Tsosioo|  2re/o42oo| 1es1ezsol  tsswomD0| 161.570 Ó0]  7so6t300| 362108850]

[Servicios de seguras.

9,467.24 so4s0s0| 1516500] 53,11520]

EL 8423.00] 0,0402) soza9.o0| 33,652.00] 810] 30/0620] 33.662. 50|

732]

